Title: To James Madison from William Loughton Smith, 20 June 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


20 June 1801, Lisbon. No. 49. Reports that peace agreement signed at Badajoz has been sent to Paris for ratification by first consul and is being considered in Lisbon. Speculates on details of treaty and comments on Portuguese resistance, which he believes was “the best defence that could be expected, considering the actual scarcity of provisions, the smallness of their numbers and their want of good officers.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 3 pp.; in a clerk’s hand, signed by Smith; docketed by Wagner as received 14 Aug.


